IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 83 MM 2015
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
MARK WILLIAM MILLER,          :
                              :
                Petitioner    :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.